DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change of Examiner
	The examiner handling the instant application in the technology center has changed. All correspondence regarding the instant application should be directed to examiner Tigabu Kassa in Technology Center 1600, Art Unit 1619.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Formal Matters
	Applicant’s amendments and arguments filed on December 14, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-15 are pending. Claims 7 and 10-15 are under consideration in the instant office action.  Claims 1-6 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claim 16 is canceled.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din al. (US 2019/0083387, previously provided) in view of Otto et al. (WO2001089489, previously provided).
Claim 7 has been amended to recite preparing a solution of cannabis oil and one or more transdermal agents that increase permeability of skin to passage of cannabinoids contained in the cannabis oil; and applying the solution to a subject's skin directly over a carotid artery in
the subject's neck at an area where the common carotid artery branches to the external and internal carotid arteries enabling delivery of the cannabinoids into the carotid artery, thereby providing delivery of the solution directly into a bloodstream of a user.
Aung-Din teaches topical administration of cannabinoids to the back of the neck including at the hairline of a human patient, see abstract and paragraph [0013] and [0022].The drug formulation can be applied as a cream or transdermal device including a patch, see paragraph [0028] and [0032]-[0033] and [0042. In some embodiments the treatment involves administering the cannabinoid drugs to other areas of the spine and/or peripheral nerves in addition to the back of the neck to provide an additive or synergistic effect and further modulate afferent neural input to the brain, see paragraph [0035] and [0083] and [0094], [0096], [0100], . The back of the neck administration encompasses the region extending from behind one ear to the other ear of the human and from the back of the head above the neck to below the hairline at the back of the neck of the patient, see paragraph [0037].  The treatment back of the neck encompasses the area where the C1-C4 nerves are located, see paragraphs [0080]-[0081]. The administration encompasses in the area at or above the skin where the afferent components of trigeminal nerve system, cervical sympathetic nerves, and vagus nerve are located. Aung-Din teaches that is to be understood that application at the back of the neck is not an exact art, and application of part or all of the dose in proximity to the back of the neck (e.g., behind the ears or on the skin higher (on the back of the head) or lower (below the hairline, and even below the C5 area) than directly above the C1-C4 cervical nerve roots will still provide a therapeutically effective dose in accordance with the invention, see paragraph [0080]. Thus Aung-Din at least suggests areas behind the ears or on the skin higher and on the back of the head or lower (below the hairline) than directly above the C1-C4 cervical nerve roots can still provide a therapeutic effect.  The composition is useful in treating epilepsy or pain (i.e. migraine), see paragraph [0011]. Aung-Ding teaches that penetration enhances such as dimethylsulfoxide (DMSO) can be mixed with the cannabinoid composition, see paragraphs, [0016], [0049], [0087],[0094], [0173]- [0176], [0180]. The composition can further comprise ascorbic acid antioxidant, see paragraphs [0190]. The cannabinoid includes tetrahydrocannabinol (THC), cannabinol, and cannabichormene see paragraphs [0014], [0065], and [0068]. Transdermal delivery is delivery into the bloodstream, see paragraph [0043]. According to Aung-Din, by using direct nerve pathways, by-passing blood flow and avoiding restrictions of "blood-brain-barrier," onset of therapeutic time is greatly reduced and systemic side effects are avoided, see paragraph [0081]. 
Aung-Din does not expressly teach that the mixture is applied directly over the user’s common carotid artery in the neck at an area where the common carotid artery branches to the external and internal carotid arteries. 
Otto et al. teach transdermal therapeutic systems (TSS) for applications of active substances to target areas including directly via the carotid artery of the neck area and branches of the vascular system, see abstract, pages 2-4 and claim 3. The advantages of these systems is that the application to the skin where it is applied makes it systemically available quickly. TSS can increase the therapeutic value of drug delivery by a constant release over a longer period in the blood vessel system. TSS application is advantageous to be applied to carotid artery in the neck area to attach active substances in direct arterial inflow to the central nervous system, see description of invention pages 2-4. The transdermal administration can be directly over the carotid artery or the superficial branches of the arteria illaca or ateria subclava, see abstract. The administration according to the invention can be done with active agents suitable both for disorders including pain and seizure therapy, see page 2 of Otto. 
It would have been prima facie obvious to provide the cannabinoid transdermal delivery patch of Aung-Din directly over the carotid artery of the neck, and areas which include common carotid artery branches to the external and internal arteries. One of ordinary skilled in the art would have been motivated to do so as transdermal delivery systems in the area of the carotid artery or branches near the surface including to external and internal carotid arteries would as suggested by Otto enable the active agent to reach the target tissue as quickly as possible and attach active substances in direct arterial influx, see pages 1-2 of Otto. This administration according to Otto et al. causes a considerably faster influx of active substances in the area of ​​the central nervous system than has been possible before. There would have been a reasonable expectation of success because Otto teaches that the drugs can be used to treat pain (i.e migraines) and seizures and Aung-Din’s compositions are suitable for the same purpose to treat seizures and migraines by using cannabinoids as the active via a transdermal application route.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (United States Patent Publication 2019/0083387, previously cited) in view of Otto et al. (WO2001089489, previously cited) as applied to claims 7, 10-11, and 15 above, and further in view of Rossi-Montero (United States Patent 6,465,004, previously cited).
The teachings of the modified Aung-Din are discussed above. Aung-Din expressly teaches that compounds such as dimethylsulfoxide enhance permeability. 
Aung-Din does not expressly teach that the transdermal agent comprises a mixture of dimethyl sulfoxide with dipropylene glycol. 
However, Rossi-Montero teaches that suitable penetration enhancers which enhance penetration of active agents include dipropylene glycol and dimethylsulfoxide, see claim 4 and column 10, lines 39-67 to column 11, lines 1-42. 
It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the instant invention to combine dipropylene glycol with the dimethylsulfoxide taught in Aung-Din. 
A person of ordinary skill in the art would have been motivated to do so as Rossi-Montero et al. teach the combination of enhancer components which increase skin permeability and includes dipropylene glycol or dimethylsulfoxide. Per MPEP 2144.06 "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).” Here, it is prima facie obvious to combine two compositions each of which is known in the art to enhance skin permeation, to form a third composition having the same properties of skin permeation ability. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (United States Patent Publication 2019/0083387, previously cited) in view of Otto et al. (WO2001089489, previously cited) as applied to all claims 7, 10-11, and 15 above, and further in view of Gardner (United States Patent Application 2019/0255014, previously cited).
The teachings of the modified Aung-Din are discussed above. The transdermal composition can contain ascorbic acid.  
The modified Aung-Din does not expressly teach that the patch contains cholecalciferol (vitamin D3). 
However, cholecalciferol is taught to be added to transdermal patches for its antioxidant properties. Gardner teaches that ascorbic acid (i.e. a stabilizer) or cholecalciferol (Vitamin D3) can be added to cannabidiol patch compositions for its antioxidant properties, see paragraphs [0018], [0068] and claim 8.   
It would have been prima facie obvious to provide the transdermal patch of Aung-Din with cholecalciferol as an alternative to ascorbic acid. 
A person of ordinary skill in the art would have been motivated to do so in order to provide antioxidant activity to the patch as vitamin D3 and ascorbic acid are well-known antioxidants for use with patches. The simple substitution for one known antioxidant for another would have yielded predictable results (i.e. antioxidant properties). 
There would have been a reasonable expectation of success given Aung-Din teaches transdermal patches having antioxidants and Gardner teaches that cholecalciferol and ascorbic acid can be added to patches for its antioxidant activity.
Response to Applicant’s arguments
	Applicant argues Applicant herein amends the claims to specifically recite a solution applied to the skin at an area where the carotid artery branches out to internal and external arteries. Application of the solution at the specific area of the neck where the carotid artery branches to internal and external pathways is necessary because of the application of the solution as opposed to an ointment used with a patch. Many users do not want to wear patches on the neck overtime and prefer the solution application, therefore, placement for the most efficient absorption of the cannabinoids in the solution becomes very important. Applicant points out that the art fails to teach application of a solution, in general. Applicant also points out that application over a carotid artery, or an area where the carotid branches is also not taught or suggested in the art. Aung-Din teaches topical administration of cannabinoids to the back of the neck, to specifically target tissue and nerves, including at the hairline of a human patient, see abstract and paragraph [0013] and [0022]. only with the combination of applicant's claimed solution and very specific placement for absorption into the bloodstream, can a user enjoy the benefits of the topical application without wearing a patch over time.
The above assertions are not found persuasive because Aung-Din teaches in certain preferred embodiments, the drug is formulated in a pharmaceutically acceptable immediate release topical carrier. In certain preferred embodiments, the topical carrier is aqueous based, and may be a cream or gel (see paragraph 0020). The examiner clearly indicate to applicant that such a composition meets the recitation of solution. Aung-Din also teaches certain embodiments of the invention are directed to a method of treatment, comprising delivering a cannabinoid drug(s) through regional neuro-affective therapy by application as a cream/gel or a sustained release patch applied at the back of the neck, or via administration under the skin at the back of the neck via an implantable or injectable drug formulation or device. In certain embodiments, the method further provides for a therapeutically effective treatment through topical regional neuro-affective (TRNA) therapy by application of a drug(s) as a cream/gel or a sustained release patch applied at the back of the neck without the side-effects and the other draw-backs of the current injection method (paragraphs 0031-0032). It should be noticed that a sustained release patch is taught as one of the alternatives. Aung-Chin clearly teaches topically applying a solution based cream or gel composition to the neck. Regarding specific area of application Otto et al. teach transdermal therapeutic systems (TSS) for applications of active substances to target areas including directly via the carotid artery of the neck area and branches of the vascular system, see abstract, pages 2-4 and claim 3. The advantages of these systems is that the application to the skin where it is applied makes it systemically available quickly. TSS can increase the therapeutic value of drug delivery by a constant release over a longer period in the blood vessel system. TSS application is advantageous to be applied to carotid artery in the neck area to attach active substances in direct arterial inflow to the central nervous system, see description of invention pages 2-4. The transdermal administration can be directly over the carotid artery or the superficial branches of the arteria illaca or ateria subclava, see abstract. The administration according to the invention can be done with active agents suitable both for disorders including pain and seizure therapy, see page 2 of Otto. It would have been prima facie obvious to provide the cannabinoid transdermal delivery patch of Aung-Din directly over the carotid artery of the neck, and areas which include common carotid artery branches to the external and internal arteries. One of ordinary skilled in the art would have been motivated to do so as transdermal delivery systems in the area of the carotid artery or branches near the surface including to external and internal carotid arteries would as suggested by Otto enable the active agent to reach the target tissue as quickly as possible and attach active substances in direct arterial influx, see pages 1-2 of Otto. This administration according to Otto et al. causes a considerably faster influx of active substances in the area of ​​the central nervous system than has been possible before. There would have been a reasonable expectation of success because Otto teaches that the drugs can be used to treat pain (i.e migraines) and seizures and Aung-Din’s compositions are suitable for the same purpose to treat seizures and migraines by using cannabinoids as the active via a transdermal application route.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/Primary Examiner, Art Unit 1619